ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8 Jun 2022 has been entered.  Claims 1, 3-18, and 20-22 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1, 3-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Margon, Derham, Gamble, Sentelle, nor Le Guillou, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“filtering the displacement signal using a bandpass filter to generate a filtered displacement signal; 
determining a first rate indicative of a heartbeat rate of the target based on the filtered displacement signal; 
tracking a second rate indicative of the heartbeat rate of the target with a track using a Kalman filter; 
determining a gating region using a gating function; 
updating the track based on when the first rate is inside the gating region; and 
updating a setting of the bandpass filter to narrow a pass-band of the bandpass filter based on the updated track.” 
as recited by claim 1 and similarly recited in claim(s) 15, 17, 18 and 20, over any of the prior art of record, alone or in combination.  Claims 3-14, 16, 21-22 depend on claims 1, 15, 17, 18, and 20; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648